Case 1:20-cv-21794-KMM Document 1 Entered on FLSD Docket 04/30/2020 Page 1 of 3



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                      MIAMI DIVISION

                           CASE NO.: ______________________________


 JOSE ANTONIO JR SOSA,

        Plaintiff,

 vs.

 GTI INDUSTRIES, INC.,

        Defendant.


                                     NOTICE OF REMOVAL

        Defendant, GTI INDUSTRIES, INC. (“Defendant”), pursuant to 28 U.S.C. §§ 1441 and

 1446, hereby removes this action from the Circuit Court of the Eleventh Judicial Circuit in and

 for Miami-Dade County, Florida to the United States District Court for the Southern District of

 Florida. The removal of this action is based upon the following:

        1.      On or about March 9, 2020, Plaintiff, JOSE ANTONIO JR SOSA (“Plaintiff”),

 filed a civil action against Defendant in the Circuit Court of the Eleventh Judicial Circuit in and

 for Miami-Dade County, Florida, Case No. 2020-005568-CA-01 (“Circuit Court Action”)

 alleging violations of the Fair Labor Standards Act, 29 U.S.C. § 201, et seq., (“FLSA”). A copy

 of all papers currently on file in the Circuit Court Action are attached hereto as Composite

 Exhibit A, as required by 28 U.S.C. § 1446(a).

        2.      On March 31, 2020, Defendant was served with a copy of the Summons and

 Complaint in the Circuit Court Action. Thus, this notice of removal is timely filed pursuant to

 28 U.S.C. § 1446(b) in that it is filed within thirty (30) days from the date of service of Plaintiff’s

 Complaint.
Case 1:20-cv-21794-KMM Document 1 Entered on FLSD Docket 04/30/2020 Page 2 of 3



          3.    Because Plaintiff has asserted claims under federal law based on the FLSA, this

 Court has original jurisdiction over this action under 28 U.S.C. § 1331, and Defendant is entitled

 to remove this action to this Court pursuant to 28 U.S.C. § 1441(a).

          6.    The United States District Court for the Southern District of Florida, Miami

 Division, embraces the location where the Circuit Court Action is pending. Thus, removal to this

 Court is proper pursuant to 28 U.S.C. § 1446(a).

          7.    Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written notice of the

 removal to Plaintiff in this action and has filed a copy of this Notice of Removal in the Circuit

 Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida.

          WHEREFORE, Defendant, GTI INDUSTRIES, INC., hereby removes this action from

 the Circuit Court of the Eleventh Judicial Circuit in and for Miami-Dade County, Florida, to this

 Court.

 Dated: this 30th day of April 2020.                Respectfully submitted,

                                                    By:/s/Patrick G. DeBlasio, III
                                                        Patrick G. DeBlasio, III
                                                        Florida Bar No.: 0871737
                                                        E-mail: pdeblasio@littler.com
                                                        Alexadra Mangas
                                                        Florida Bar No.: 106874
                                                        E-mail: amangas@littler.com


                                                        LITTLER MENDELSON, P.C.
                                                        Wells Fargo Center
                                                        333 SE 2nd Avenue, Suite 2700
                                                        Miami, FL 33131

                                                        Attorneys for Defendant




                                                -2-
Case 1:20-cv-21794-KMM Document 1 Entered on FLSD Docket 04/30/2020 Page 3 of 3




                                  CERTIFICATE OF SERVICE


          I hereby certify that on this 30th day of April 2020, I electronically filed the foregoing
 document with the Clerk of the Court using CM/ECF. I also certify that the foregoing document
 is being served this day on all counsel of record or pro se parties identified on the attached
 Service List in a manner specified, either via transmission of Notices of Electronic Filing
 generated by CM/ECF or in some other authorized manner for those counsel or parties who are
 not authorized to receive electronically Notices of Electronic Filing.
                                               /s/ Patrick G. DeBlasio, III
                                               Patrick G. DeBlasio, III

                                          SERVICE LIST

 COUNSEL FOR PLAINTIFF
 Jason S. Remer, Esq.
 Florida Bar No.: 165580
 E-mail: jremer@rgpattorneys.com
 REMER & GEORGES-PIERRE, PLLC
 14 West Flagler Street, Suite 2200
 Miami, FL 33130
 Tel. 305.416.5000
 Fax 305.416.5005

  [Via Notice of Electronic Filing]

 4820-2885-7018.2




                                                 -3-
